department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita b1 tl-n-705-00 uilc internal_revenue_service national_office field_service_advice memorandum for patricia a donahue acting district_counsel northern california district cc wr nca sf from associate chief_counsel income_tax and accounting cc ita subject basic lobbying costs and nondeductible lobbying costs this field_service_advice responds to your memorandum of date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice taxpayer legend issue whether the same amount includible in an employee’s w-2_wages from the exercise of nonstatutory stock_options and the disqualifying sale of stock obtained through incentive stock_options is includible in basic lobbying labor costs for purposes of determining the amount of nondeductible lobbying costs pursuant to the gross-up method under sec_1_162-28 conclusion we agree that the same amount includible in an employee's w-2_wages from the exercise of nonstatutory stock_options and the disqualifying sale of stock obtained through incentive stock_options is includible in basic lobbying labor costs for purposes of determining the amount of nondeductible lobbying costs pursuant to the gross-up method under sec_1_162-28 facts taxpayer offers employees incentive stock_options and nonstatutory stock_options which do not have readily ascertainable fair market values at grant in the years at issue some of taxpayer's employees exercised nonstatutory stock_options and or made a disqualifying_disposition of stock obtained through incentive stock_options thereby causing the employee to recognize income taxpayer increased such employee's w-2_wages by the fair_market_value of the stock at the time the nonstatutory stock_options were exercised less the amount the employee paid for the option taxpayer also increased the employee’s wages reported on the w-2 by the sale price less the amount_paid for incentive stock_options sold in a disqualifying_disposition some of taxpayer's employees engaged in lobbying_activities taxpayer does not dispute that these activities are nondeductible pursuant to sec_162 to calculate the nondeductible amount attributable to the lobbying_activities taxpayer elected to use the gross-up method under sec_1_162-28 under the gross-up method a taxpayer multiplies the basic lobbying labor costs by a certain percentage in determining the amount of time an employee spent on nondeductible lobbying_activities taxpayer would request that an employee review his or her calendar and approximate the percentage of time this percentage was then multiplied against the employee's compensation_for the entire year to compute the basic lobbying labor costs taxpayer then multiplied this amount by the gross-up factor to arrive at the nondeductible amount it is the employees’ compensation amount to be used in determining basic lobbying labor costs that is at issue taxpayer determined that the amount of compensation to be used did not include any compensation from stock sales or options exercised examination determined that compensation included such stock sales or options exercised as reflected as employees’ wages on the form_w-2 taxpayer asserts that stock_options are both an employee benefit and a form of profit sharing and thus are not part of basic lobbying labor costs under sec_1_162-28 law and analysis sec_162 denies taxpayers a deduction for certain lobbying and political_expenditures sec_162 provides that no deduction shall be allowed for any amount_paid or incurred in connection with certain lobbying_expenses influencing_legislation participating in political campaigns attempting to influence the public or direct communication with certain officials in an attempt to influence those officials sec_1_162-28 restates the rule that certain amounts paid_or_incurred for lobbying_activities are nondeductible and also provides that a taxpayer must allocate costs to lobbying_activities sec_1_162-28 provides that a taxpayer must use a reasonable method to allocate costs to lobbying_activities among the methods available for allocation taxpayers are permitted to use the gross-up method sec_1_162-28 sec_1_162-28 provides that costs properly allocable to lobbying_activities include labor costs and general and administrative costs labor costs include all elements of compensation such as basic compensation overtime pay vacation pay holiday pay sick leave pay payroll_taxes pension costs employee_benefits and payments to a supplemental unemployment benefit plan treas reg c sec_1_162-28 provides rules for allocating lobbying costs under the gross-up method in general under the gross-up method a taxpayer allocates to lobbying_activities the sum of its third-party costs allocable to lobbying_activities and percent of its basic lobbying labor costs of all personnel sec_1_162-28 sec_1_162-28 provides that the basic lobbying labor costs are the basic costs of lobbying labor hours which are wages or other similar costs of labor including for example guaranteed payments for services basic lobbying labor costs do not include pension profit-sharing employee_benefits and supplemental unemployment benefit plan costs as well as other similar costs sec_421 provides that if a share of stock is transferred to an individual as an incentive_stock_option no income shall result at the time of the transfer of such share to the individual upon his or her exercise of the option with respect to such share provided that all of the requirements of sec_422 are met similarly no deduction is permitted by the employer at the time with respect to the share so transferred sec_421 similarly sec_83 states that an employee is not taxed on the grant of an option if at the time of the grant the option does not have a readily ascertainable value as was the case here if however the requirements of sec_421 are not met it will result in recognition of compensation income to the employee under sec_83 and the employer shall be entitled to a deduction for an equal amount if the deduction otherwise meets the requirements of sec_162 see sec_83 sec_83 and sec_83 sec_3401 defines wages wages are all remuneration for services performed by an employee for his or her employer including the cash_value of all remuneration paid in any medium other than cash wages however do not include pension profit-sharing employee_benefits and supplemental unemployment benefit plan see sec_3401 a a a and a taxpayer does not dispute that some of its employees engaged in lobbying_activities and that such activities are nondeductible pursuant to sec_162 some of these employees earned compensation from stock sales or options exercised in addition to salary compensation what taxpayer disputes is whether under the simplified allocation method it chose -- the gross-up method the amounts includible as income from stock sales and options exercised should be included in basic lobbying labor costs as a general_rule sec_1_162-28 provides that a taxpayer must use a reasonable method to allocate costs to lobbying_activities sec_1 c provides that costs properly allocable to lobbying_activities include labor costs and general and administrative costs labor costs include all elements of compensation such as basic compensation overtime pay vacation pay holiday pay sick leave pay payroll_taxes pension costs employee_benefits and payments to a supplemental unemployment benefit plan treas reg c taxpayers are permitted to use a variety of reasonable methods to allocate costs to lobbying_activities here taxpayer used the gross-up method under sec_1_162-28 the costs included under the gross-up method are different from the general costs allocable to lobbying_activities labor costs and general and administrative costs for one there are no general and administrative costs included under the gross-up method also basic lobbying labor costs under the gross-up method are defined more narrowly than labor costs defined under sec_1_162-28 sec_1_162-28 defines basic lobbying labor costs as wages or other similar costs of labor including for example guaranteed payments for services furthermore basic costs do not include pension profit- sharing employee_benefits and supplemental unemployment benefit plan costs or other similar costs under the gross-up method of the proposed now final regulations a taxpayer allocates costs to lobbying_activities by multiplying the taxpayer’s basic labor costs for lobbying labor hours by percent for this purpose the taxpayer’s basic labor costs are limited to wages or other similar costs of labor such as guaranteed payments for services thus for example pension costs and other employee_benefits are not included in basic labor costs t d preamble 1995_2_cb_15 the gross-up method provides a simple way to calculate costs allocated to lobbying_activities t d preamble 1995_2_cb_15 since costs allocable to lobbying_activities include an allocable portion of all labor general and administrative costs it is apparent that the gross-up percentage of percent approximates the administrative costs and other lobbying labor costs not included in basic lobbying labor costs basic lobbying labor costs are defined as wages and other similar costs of labor wages under sec_3401 are defined as all remuneration for services performed by an employee for his or her employer including the cash_value of all remuneration paid in any medium other than cash wages however do not include pension profit-sharing employee_benefits and supplemental unemployment benefit plan see sec_3401 a a a and a the tax_court held that income generated upon the exercise of stock_options constituted under sec_3401 wages paid_or_incurred to an employee for qualified_services performed by such employee in the year of exercise under former sec_44f the predecessor to sec_41 98_tc_232 see also sun microsystems inc and consolidated subsidiaries v commissioner tcmemo_1995_69 disqualifying_disposition of incentive stock_options constituted wages for purposes of sec_41 furthermore courts have long held that unless the receipt of a nonstatutory employee stock_option gives rise to taxation at grant the spread upon exercise of the option constitutes compensation_for services that is includible in the employee’s gross_income 351_us_243 66_tc_940 because the gross-up method is a simple method we believe the most straightforward application of the words and requirements of the regulation should be used accordingly we believe that the sec_3401 definition of wages and the courts’ interpretation of that section with respect to stock_options is proper for determining wages within the definition of basic lobbying labor costs under sec_1_162-28 using this definition for wages for purposes of determining basic lobbying labor costs is consistent with the idea that the gross-up method should be a simplified_method consequently we believe that basic lobbying labor costs defined as wages and other similar costs of labor should include amounts recognized from the exercise of nonstatutory stock_options and the disqualifying sale of stock obtained through incentive stock_options taxpayer asserts that stock_options are both an employee benefit and a form of profit sharing and thus are not part of basic lobbying labor costs under sec_1_162-28 broadly speaking of course a stock_option is clearly an employee benefit yet broadly speaking so are wages generally profit-sharing is a mechanism for employees to benefit on the profitability of a corporation based directly on such corporation's earnings for a given period in contrast the value of the options or stock is only indirectly related to the earnings during any given period similarly employee_benefits are generally in the form of perks such as health care memberships parking or meals provided by the employer which cannot be readily exchanged for cash in contrast stock_options and stock described herein is readily saleable and thus should not be considered an employee benefit and thus should not be excluded from basis lobbying labor costs because basic lobbying costs do not include pension profit-sharing employee_benefits and supplemental unemployment benefit plan costs or other similar costs not every item includible on a form_w-2 as wages would be included in determining the amount disallowed under the gross-up method certain profit-sharing and employee_benefits may or may not be included in the form_w-2 as wages even though such amounts are specifically excluded from basic lobbying labor costs the costs specifically excluded such as pension and other employee benefit costs are excluded because such costs are included indirectly through the percent gross-up percentage furthermore the costs specifically excluded are all non- discriminatory benefits provided to all employees as opposed to stock_options involved in this case which were discriminatory benefits provided to chosen employees many commentators suggested that the proposed gross-up percentage of percent was too high based on information from their industry the gross up factors are intended to approximate the average gross-up factors for all taxpayers the irs and treasury believe that these factors are the appropriate factors as averages for all taxpayers if the regulations were further modified to provide a set of gross-up factors to suit the circumstances of various businesses or industries the gross-up method would no longer be a simplified_method the final regulations clarify that taxpayers may use any reasonable method of allocating costs to lobbying_activities thus taxpayers who do not find the gross-up method appropriate to their circumstances may use another reasonable method t d preamble 1995_2_cb_15 case development hazards and other considerations we see three approaches none favorable to taxpayer one taxpayer uses its gross-up method but is bound to include as part of basic labor lobbying costs wages as defined under sec_3401 and thus must include the stock_options we believe that under taxpayer’s choice of the gross-up method this is the proper result the gross-up method is a simplified_method not appropriate for all taxpayers under the gross-up method the gross-up percentage of percent approximates the administrative costs and other lobbying labor costs not included in basic lobbying labor costs accordingly we believe that treating amounts from the stock sales and options exercised as wages under the basic lobbying labor costs is appropriate however the preamble to the regulations states that under the gross-up method the taxpayer’s basic labor costs are limited to wages or other similar costs of labor such as guaranteed payments t d 1995_2_cb_15 emphasis added you could argue that the limitation noted by the preamble suggests a narrow view of wages as remuneration for services not as special remuneration like stock_options a second approach is that taxpayer may be able to use another reasonable method to calculate its costs allocable to lobbying_activities perhaps an alternative reasonable method should be calculated for these years because of the skewing which occurs from the exercise of the stock_options in this particular case on the other hand how beneficial this would be to taxpayer is questionable under any other reasonable method the costs of the stock_options would clearly be includible as part of the labor costs under sec_1 c which includes all elements of compensation as a final approach the service could argue in the alternative that taxpayer’s use of the gross-up method is improper and thus taxpayer must use another reasonable method which would then require the inclusion of the stock_options as part of the compensation defined as labor costs if the service could argue that taxpayer did not incur reasonable labor costs for its lobbying personnel because the bulk of the labor costs paid to such personnel were from stock_option income and not salaries then it could arguably deny taxpayer the right to use the gross-up method the final regulations provide that all taxpayers may use the ration method but prohibit the use of the gross-up method by a taxpayer that does not pay or incur reasonable labor costs for its personnel engaged in lobbying t d preamble 1995_2_cb_15 it supports our view that the stock_option income must be included as wages with the basic lobbying labor costs under the gross-up method that is either taxpayer can use the gross-up method and include the amounts as part of the basic lobbying labor costs’ wages or it can use or be forced to use by the service another reasonable method which would look to labor costs under sec_1_162-28 and also require inclusion in determining costs allocable to lobbying_activities please call if you have any further questions heather c maloy by clifford m harbourt senior technician reviewer branch income_tax and accounting
